Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 10/06/2021. 
Claims 1-4, 7, 9-14, 16-18, and 22-23 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 10/06/2021, has been entered. Claims 1, 4, 9, 14, and 18 have been amended. Claims 5-6, 15, and 19-20 have been cancelled. Claims 22-23 have been newly entered. In light of the Amendments to the claims, the 112(b) rejections have been overcome.


Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 9-14, 16-18, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-4, 7, 9-13, and 22-23 are directed to a process, and claims 14 and 16-18 are directed to a machine. Therefore, claims 1-4, 7, 9-14, 16-18, and 22-23 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite 
Claims 1 and 14 recite at least the following limitations that are believed to recite an abstract idea:
while at a retail location: 
receiving a customer identifier associated with a user including a payment method and a list; 
receiving the retail location of the user, the retail location associated with a subset of in-stock items selected from an inventory datastore of a retailer, the inventory datastore tracking a current availability status of a plurality of inventory items across a plurality of retailer locations including the retail location; 
receiving a first voice input including a request to add an item to the list; 
responsive to receiving the first voice input, identifying two or more matching in- stock items by converting the first voice input to a text format and comparing the text format to in-stock items listed in the inventory datastore of the retail location of the user; 
determining a likelihood of user selection of one of the two or more matching in- stock items at the retail location to identify a most likely selected item based on a purchase history of the user; 
responsive to identifying the most likely selected item, displaying the most likely selected item above any other of the two or more matching in-stock items for ease of selection by the user including displaying a "ship to me" option for at least one of the two or more matching in- stock items; 
receiving a selection of one of the two or more matching in-stock items to be added to the list, wherein the selected one of the two or more matching in-stock items is associated with the "ship to me" option and adding the selected one of the two or more in- stock items to the cart; 
responsive to adding the selected one of the two or more in-stock items to the list, identifying the selected one of the two or more in-stock items as having a "ship to me" option and responsive to the identification: 
obtaining shipping address information associated with the user;
 identifying a shipping method with which to ship the selected one of the two or more in-stock items; and 
submitting a request to the retail location to ship the selected one of the two or more in-stock items according to the obtained shipping address information and identified shipping method; 
obtaining item information for the selected one of the two or more in-stock items  including a description and an item price from the inventory datastore, and associating the item information with the selected matching item at the list; 
receiving a second voice input including a request to add an additional in-stock item to the list, the additional in-stock item corresponding to a physical in-stock item placed in a physical cart of the user and adding the additional in- stock item to the list including adding an item price for the additional in-stock item; 
receiving a request to complete a checkout; and 
settling a payment transaction including payment for the at least one of the two or more in-stock items with the "ship to me" option and payment for the additional in-stock item.
The above limitations recite the concept of shopper assistance. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1 and 14 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
The method being digital
A mobile device
A digital cart
GPS
A graphical user interface
The checkout being digital
a computing system comprising at least one processor communicatively connected to a memory, the memory storing computer-executable instructions comprising a software tool


In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-4, 9-13, 16-18, and 22-23 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claim 7, this claim is similar to the independent claims except that they recite the further additional elements of electronic sending of a receipt. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. 
In Step 2A, several additional elements were identified as additional limitations:
The method being digital
A mobile device
A digital cart
GPS
A graphical user interface
The checkout being digital
a computing system comprising at least one processor communicatively connected to a memory, the memory storing computer-executable instructions comprising a software tool
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 

Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 7, 9-14, 16-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 20160371766 A1), hereinafter Schmidt, in view of Borhan et al (US 20130218721 A1), and further in view of Wiesel et al (US 20190050427 A1), hereinafter Wiesel.

Regarding Claim 1, Schmidt teaches a digital checkout method, the method comprising: 
while at a retail location (Schmidt: [0036] “The method … begins by detecting (at 205) that the mobile device has entered the proximity of a participating store.”): 
receiving, at a mobile device, a customer identifier associated with a user including a payment method and a digital cart (Schmidt: [0063] “determine that a customer is checking out …while the mobile device displays an optically coded identifier of the customer and/or an account associated with the mobile device or the application on the mobile device” – [0033] “The system provides a virtual shopping cart associated with a particular account (e.g., an account belonging to a particular user or group of users)” – [0030] “The point of sale 115 may communicate with the money mobilizer system 130 through a mobile gateway 150 to implement a payment method. The mobile gateway 150 may support any or all of Smartphones, wearable mobile devices, and any other mobile devices. After the money mobilizer system 130 communicates back to the point of sale interface 115, the point of sale interface 115 may communicate back to the integrated application on the mobile device 110 to indicate whether the payment was Successful.”– See also Claim 1.); 
receiving, via a global positioning system (GPS) of the mobile device, the retail location of the user, the retail location associated with a subset of in-stock items selected from an inventory datastore of a retailer, the inventory datastore tracking a current availability status of a plurality of inventory items across a plurality of retailer locations including the retail location (Schmidt: [0036] “The method … begins by detecting (at 205) that the mobile device has entered the proximity of a participating store. The mobile device itself may determine that it has entered the proximity of the participating Store. … the mobile device determines proximity to a participating store using other systems such as a Global Positioning System (GPS) system to identify the physical position of the mobile device and a database of participating store locations to determine that the location is in proximity to a store It is recognized that there is ‘a database of items present in the physical store’ for each of the ‘participating store locations.’);
receiving, at the mobile device, a request to add an item to the digital cart (Schmidt: [0045] “the customer selects the items by touching a touch-sensitive screen of the mobile device 300 with a hand 320. … only the selected items will be added to the in-store shopping list 330.” – [0021] “The system provides a virtual shopping cart for online shopping. The virtual shopping cart includes a listing of items selected from one or more online stores. …, the virtual shopping cart is accessible through a mobile device.” );
displaying a "ship to me" option for at least one in- stock items (Schmidt: [0090] “the system allows a customer to select home delivery either directly from the virtual shopping cart or from the in-store shopping list. … the system may provide the application of the mobile device with a list of items in the virtual shopping cart that are available in the store from a server.” – [0091] “allows a customer to select items for home delivery by selecting the home delivery conditions on the right side of the items 1312 and 1314. In stage 1301, the customer selects the microwave oven 1312 for home delivery by selecting the home delivery details on the right side of the microwave oven item 1312. The home delivery options include a S10 delivery charge and an estimate that the microwave oven will be delivered the next day after the customer purchases it. The mobile device may then provide an interface such as the one shown in FIG. 14 to allow the customer to select delivery options for the microwave oven 1312.”– As seen in Figure 13, the options are displayed along with an indication that they can be shipped); 
receiving a selection of one in-stock item to be added to the digital cart, wherein the selected one in-stock item is associated with the "ship to me" option and adding the selected one in-stock item to the digital cart (Schmidt: [0090] “the system allows a customer to select home delivery either directly from the virtual shopping cart or from the in-store shopping list. … the system may provide the application of the mobile device with a list of items in the virtual shopping cart that are available in the store from a server.” – [0091] “allows a customer to select items for home delivery by selecting the home delivery conditions on the right side of the items 1312 and 1314. In stage 1301, the customer selects the microwave oven 1312 for home delivery by selecting the home delivery details on the right side of the microwave oven item 1312. The home delivery options include a S10 delivery charge and an estimate that the microwave oven will be delivered the next day after the customer purchases it. The mobile device may then 
responsive to adding the more in-stock items to the digital cart, identifying the selected items as having a “Ship to me” option and responsive to the identification: 2U.S. Patent Application No. 16/213,477 digital cart, identifying the selected one of the two or more in-stock items as having a "ship to me" option (Schmidt: [0090] “The application may indicate in a virtual shopping cart or in an in-store shopping list whether an item qualifies for home delivery.”) and responsive to the identification: 
obtaining shipping address information associated with the user (Schmidt: [0086] “the system may offer the default delivery address to the customer, and the customer can determine whether to use the default delivery address or another address. When a default delivery address has not been selected, the method receives (at 1215) a delivery address (e.g., an address entered by the customer).”); 
identifying a shipping method with which to ship the selected in-stock items (Schmidt: [0091] “the customer selects the microwave oven 1312 for home delivery by selecting the home delivery details on the right side of the microwave oven item 1312. The home delivery options include a S10 delivery charge and an estimate that the microwave oven will be delivered the next day after the customer purchases it. The mobile device may then provide an interface such as the one shown in FIG. 14 to allow the customer to select delivery options for the microwave oven 1312. The mobile device may also defer the display of such an interface until the customer checks out to enable the customer to select delivery options for multiple items simultaneously.”); and 
submitting a request to the retail location to ship the selected in-stock items according to the obtained shipping address information and identified shipping method (Schmidt: [0087] “The in-store systems then order (at 1230) a store employee to place the item in the delivery pipeline for subsequent delivery to the delivery address.” – [0089] “the purchase is made within a physical store and the delivery is made from the physical store.”); 
obtaining item information for the selected one of the two or more in-stock items including a description and an item price from the inventory datastore, and associating the item information with the selected matching item at the digital cart (Schmidt: [0048] “the in-cart list 430 includes item identifier 432, price 434, and price totals 436. However, one of ordinary skill in the art will understand that in other embodiments, other information is provided in the in-cart list.”); 
receiving, at the mobile device, a request to add an additional in-stock item to the digital cart, the additional in-stock item corresponding to a physical in-stock item placed in a physical cart of the user and adding the additional in- stock item to the digital cart including adding an item price for the additional in-stock item (Schmidt: [0093] “the See also Figure 13.); 
receiving a request to complete a digital checkout; and settling a payment transaction including payment for the at least one of the two or more in-stock items with the "ship to me" option and payment for the additional in-stock item (Schmidt: [0093] “The customer can then pay for the microwave oven 1312 and the LCD TV 1314 along with any items in the physical shopping cart. The point of sale may allow the customer to purchase all the items in the shopping cart and selected for home delivery in a single transaction.” – [0029] “When the integrated application is used for a purchase at a point of sale 115, the OMM 125 determines the location of the store 105 and, for some transactions (e.g., transactions involving deliveries), coordinates any order fulfilment operations required by the transaction.” – [0030] “The money mobilizer system 130 provides an interface for payment for the items purchased in the physical store 105 … point of sale 115 may communicate with the money mobilizer system 130 through a mobile gateway 150 to implement a payment method. The mobile gateway 150 may support any or all of smartphones, …the point of sale interface 115 may communicate back to the integrated application on the mobile device 110 to indicate whether the payment was Successful.”).
While Schmidt teaches virtual carts and a checkout list of items to purchase, including the receipt of audio inputs via microphone (Schmidt: [0115]), it does not specifically teach that the request to add an item to the digital cart being a first voice input; that the request to add an additional in-stock item to the digital cart is received by voice input, or the steps of: responsive to receiving the first voice input, identifying two or more matching in-stock items by converting the first voice input to a text format and comparing the text format to in-stock items listed in the inventory datastore of the retail location of the user;  determining a likelihood of user selection of one of the two or more matching in-stock items at the retail location to identify a most likely selected item based on a purchase history of the user;  responsive to identifying the most likely selected item, displaying the most likely selected item above any other of the two or more matching in-stock items on a graphical user interface of the mobile device for ease of 

However, Borhan teaches an in-store shopper assistance system (Borhan: Abstract), including:
the request to add an item to the digital cart being a first voice input (Borhan: “A user may also use a voice activated shopping mode by saying the name or description of an item to be searched and/or added to the cart into a microphone” [0230] “The user's device …may capture the vocal command via an on-board microphone” [0203] “adding/removing items to the user's physical/virtual cart” [0060]);
responsive to receiving the first voice input, identifying two or more matching in-stock items by converting the first voice input to a text format and comparing the text format to in-stock items listed in the inventory datastore of the retail location of the user (Borhan: “the audio analytics component may process the audio file and produce a text translation of the vocal command.” [0206] “the CSR 230 may present recommended item/offer information 227 ( e.g., see 434d-3 in FIG. 4F) via the CSR terminal 240 to the consumer 202.” [0081] “information including the inventory availability… may be provided to the merchant CSR, so that the merchant CSR may provide a recommendation to the consumer.” [0075]); 
receiving a selection of one of the two or more matching in-stock items to be added to the digital cart (Borhan: “the consumer may provide an indication of interests 231a (e.g., see 427a-b in FIG. 4E; tapping an "add to cart" button, etc.) in the CSR provided items/offers, …in turn provide detailed information and/or add the item to shopping cart 233a” [0083]);
or that the request to add an additional in-stock item to the digital cart is received by voice input (Borhan: “A user may also use a voice activated shopping mode by saying the name or description of an item to be searched and/or added to the cart into a microphone” [0230] “The user's device …may capture the vocal command via an on-board microphone” [0203] “adding/removing items to the user's physical/virtual cart” [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Schmidt would continue to teach the adding of items to a digital cart as part of an in-store checkout method that allow for the purchase of items in a physical cart and the delivery of other items in-stock at the store with a single transaction, except that now it would 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to facilitate consumers to engage with a virtual system to obtain shopping assistance at a merchant store (Borhan: [0054]).
However, Schmidt/Borhan do not specifically teach the steps of determining a likelihood of user selection of one of the two or more matching in-stock items at the retail location to identify a most likely selected item based on a purchase history of the user; and responsive to identifying the most likely selected item, displaying the most likely selected item above any other of the two or more matching in-stock items on a graphical user interface of the mobile device for ease of selection by the user.

However, Wiesel teaches a system for facilitating purchasing, including the use of a digital wallet (Wiesel: [0063]), including:
determining a likelihood of user selection of one of the two or more matching in-stock items at the retail location to identify a most likely selected item based on a purchase history of the user; and responsive to identifying the most likely selected item, displaying the most likely selected item above any other of the two or more matching in-stock items on a graphical user interface of the mobile device for ease of selection by the user (Wiesel: “The system may further sort the search results based on one or more criteria …based on user-specific browsing history and/or shopping history (e.g., detecting that user Adam typically purchased items in the price range of 10 to 30 dollars, and therefore placing search results in this price-range prior to search results that are more expensive)” [0481] “The system may thus generate, compose, serve and/or display a set of graphical search results or query results, one next to the other or one after the other” [0457]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Schmidt/Borhan would continue to teach the providing of potential matches to a user request for an item to add to their cart, except that now it would also teach presenting the most likely item first, according to the teachings of Wiesel. This is a predictable result of the combination.

or that the request to add an additional in-stock item to the digital cart is received by voice input.

	However, 
2U.S. Patent Application No. 16/213,477 digital cart, identifying the selected one of the two or more in-stock items as having a "ship to me" option;
or that the request to add an additional in-stock item to the digital cart is received by voice input.

	However, 




  
Regarding Claim 2, Schmidt/Borhan/Wiesel teach the method of claim 1, wherein the selection of one of the two or more matching items includes an input selected from a tactile input or a voice input (Borhan: “the consumer may provide an indication of interests 231a (e.g., see 427a-b in FIG. 4E; tapping an "add to cart" button, etc.) in the CSR provided items/offers, …in turn provide detailed information and/or add the item to shopping cart 233a” [0083] - “user may also use a voice activated shopping mode by saying the name or description of an item to be searched and/or added to the cart into a microphone 3213.” [0230]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt, Borhan, and Wiesel for the reasons identified above with respect to claim 1. 

Regarding Claim 3, Schmidt/Borhan/Wiesel teach the method of claim 1, wherein the request to complete a digital checkout includes an input selected from a tactile input or a voice input (Borhan: “the user may provide user input, e.g., checkout input 3811, into the client indicating the user's desire to purchase the product. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface…voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like. …The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart. For example, the user may activate a user interface element provided by the client to indicate the user's desire to complete the user purchase checkout.” [0267]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt, Borhan, and Wiesel for the reasons identified above with respect to claim 1. 

Regarding Claim 4, Schmidt/Borhan/Wiesel teach the method of claim 1, wherein the selection of one of the two or more matching items is a third voice input and the request to complete a digital checkout is a fourth voice input (Borhan: the consumer may provide an indication of interests 231a (e.g., see 427a-b in FIG. 4E; tapping an 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt, Borhan, and Wiesel for the reasons identified above with respect to claim 1. 

Regarding Claim 7, Schmidt/Borhan/Wiesel teach the method of claim 1, wherein settling the payment transaction includes automatically charging the payment method associated with the customer identifier and generating a receipt and electronically sending the receipt to the user (Borhan: “the user may decide to pay with default 3534. The wallet application may then use the user's default method of payment, in this example the wallet, to complete the purchase transaction. Upon completion of the transaction, a receipt may be automatically generated for proof of purchase.” [0258] “providing an electronic receipt to the user mobile device for the purchase transaction for the product added to the cart.” [0372]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt, Borhan, and Wiesel for the reasons identified above with respect to claim 1. 

Regarding Claim 9, Schmidt/Borhan/Wiesel teach the method of claim 1, wherein presenting the two or more matching items includes presenting an image on the graphical user interface of the mobile device or playing an audible message (Wiesel: “The system may thus generate, compose, serve and / or display a set of graphical search results or query results , … each image being …an image of a human … virtually dressed by the item ( e . g . , if the item is an article of clothing ) , or such that the human user ( or its selected substitute image ) is shown in a modified context based on the search results .” [0457] –See for instance Figs. 20, 34-35, which depict “a schematic illustration of enhanced search results that are generated by the system” [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt, Borhan, and Wiesel for the reasons identified above with respect to claim 1. 


Regarding Claim 10, Schmidt/Borhan/Wiesel teach the method of claim 1, further comprising recommending complementary items based on the items added to the digital cart (Borhan: “the CSR may retrieve and recommend a list of complementary items to the consumer (e.g., … items that are related to consumer's previously viewed/purchased items, items that are related to the consumer's indicated shopping assistance request at 326, etc.).” [0095] – It is understood by a PHOSITA that previously purchased items have been added to the digital cart in order to be purchased, and that items added to the digital cart would have been viewed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt, Borhan, and Wiesel for the reasons identified above with respect to claim 1. 

Regarding Claim 11, Schmidt/Borhan/Wiesel teach the method of claim 1, wherein the customer identifier includes a shopping list and purchase history of the user, with Schmidt teaching that the customer identifier includes a shopping list (Schmidt: [0031] “the user can select items in the online store and save a list of the items in the virtual shopping cart 145. ” –  [0034] “The in-store functions may include displaying a shopping list of items that are both in the virtual shopping cart and within the physical store's inventory.”). While Schmidt does not specifically teach that the customer identifier includes a purchase history of the user, Borhan teaches that the customer identifier includes a shopping list and purchase history of the user (Borhan: “a consumer may edit a shopping list 502 within the wallet.” [0113] “a consumer wallet layer 715b to obtain wallet account information, payment history information, past purchases, wallet offers, loyalty points, and/or the like” [0125]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt, Borhan, and Wiesel for the reasons identified above with respect to claim 1. 

Regarding Claim 12, Schmidt/Borhan/Wiesel teach the method of claim 11, further comprises receiving a request to add at least one item to the shopping list (Borhan: “the consumer may type in desired shopping items into a notepad application … the consumer may scan a previous sales receipt 507, and TVC may recognize sales items 508, and the consumer may add desired product items to the shopping list by tapping on an "add" button 509.” [0113]).


Regarding Claim 13, Schmidt/Borhan/Wiesel teach the method of claim 11, further comprising presenting an in-store location for each item listed on the shopping list (Schmidt: [0092] “the mobile device 1300 displays an in-store shopping list 1320 of items transferred from the virtual shopping cart 1310 after the customer selects them for in-store pickup. …the system gives the customer directions to the items on the in-store shopping list 1320. The uncollected items may be displayed on the mobile device as points on a map of the store; the items may be provided on a list of aisle numbers and locations along aisles;” – See also Figure 5)

	Regarding claims 14-18, the limitations of system claims 14-19 are closely parallel to the limitations of method claims 1, 2-4, and 6 (respectively), with the additional elements of a retail web server configured for providing a digital checkout (Schmidt: [0028], [0044], Claim 15), and a computing system comprising at least one processor communicatively connected to a memory, the memory storing computer-executable instructions comprising a software tool (Schmidt: [0099], Fig. 15) and are rejected on the same basis.
  
Regarding Claim 22, Schmidt/Borhan/Wiesel teach the digital checkout method of claim 1, wherein identifying the shipping method includes having the user elect a shipping method (Schmidt: [0090] “the system allows a customer to select home delivery either directly from the virtual shopping cart or from the in-store shopping list. … the system may provide the application of the mobile device with a list of items in the virtual shopping cart that are available in the store from a server.” – [0091] “allows a customer to select items for home delivery by selecting the home delivery conditions on the right side of the items 1312 and 1314. In stage 1301, the customer selects the microwave oven 1312 for home delivery by selecting the home delivery details on the right side of the microwave oven item 1312. The home delivery options include a S10 delivery charge and an estimate that the microwave oven will be delivered the next day after the customer purchases it. The mobile device may then provide an interface such as the one shown in FIG. 14 to allow the customer to select delivery options for the microwave oven 1312.”). 


Regarding Claim 23, Schmidt/Borhan/Wiesel teach the digital checkout method of claim 1, wherein identifying the shipping method includes using a predetermined shipping method associated with the user (Schmidt: [0090] “the system allows a customer to select home delivery either directly from the virtual shopping cart or from the in-store shopping list. … the system may provide the application of the mobile device with a list of items in the virtual shopping cart that are available in the store from a server.” – [0091] “allows a customer to select items for home delivery by selecting the home delivery conditions on the right side of the items 1312 and 1314. In stage 1301, the customer selects the microwave oven 1312 for home delivery by selecting the home delivery details on the right side of the microwave oven item 1312. The home delivery options include a S10 delivery charge and an estimate that the microwave oven will be delivered the next day after the customer purchases it. The mobile device may then provide an interface such as the one shown in FIG. 14 to allow the customer to select delivery options for the microwave oven 1312.” – As seen in Figure 14, one or more predetermined shipping methods/options are displayed to the user. As addressed in [0095], a delivery address and other options may be previously associated with the user.).


Response to Arguments
	Applicant’s arguments filed 10/06/2021 have been fully considered but they are not persuasive.

Claim Rejections – 35 USC §101
	Applicant argues that “the independent claims as a whole recite[] a method that is far from routine and conventional,” and amounts to significantly more than the abstract idea. Applicant points to newly amended limitations to assert that “the ability to vocalize an item an individual sees in a store but doesn’t wish to carry out, such as in the situation where the item is too bulky, too heavy, or the individual is too encumbered with children, can be added to the individual’s digital cart …resulting in the retail location being instructed to ship the item…yet the individual can still add physical items to both their digital cart and physical cart enabling the individual with the ability to complete payment for “ship to me” items and physical items at the retail location through their shopping mobile app … provides a far from routine and conventional option to a shopper while shopping in a retail location and provides a unique improvement in the field of digital shopping.”


Applicant further argues that the claims are set within a technological field of computer-based inventory tracking, by tracking a current availability status of inventory items across a plurality of retailer locations “in order to be accurately responsive to voice commands requesting the specific item.”
	Examiner respectfully disagrees. Except for the recitation of additional elements, the claims are directed to an abstract idea that falls under Certain Methods of Organizing Human Activity. These additional elements are recited at a high level of generality, and fail to integrate the claim into something significantly more than the abstract idea. Examiner specifically notes that the “tracking a current availability status of a plurality of inventory items across a plurality of retailer locations including the retail location” is part of the abstract idea itself, rather than a computer-related additional element, except for the recitation that the step is performed by a “datastore.”

Prior Art Rejections – 35 USC §103
Applicant’s arguments with respect to amended limitations to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended limitations regarding the “Ship to Me” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Houbart et al (US 20200043076 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 





/T.J.S./Examiner, Art Unit 3684      

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684